Citation Nr: 0627190	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable disability rating for 
herpes simplex.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

When the case was previously before the Board, in May 2004, 
it was remanded for VA and Social Security Administration 
(SSA) medical records, examination of the veteran and a 
medical opinion.  The VA medical records, examination of the 
veteran and a medical opinion have been obtained.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the case was previously before the Board, in May 2004, 
it was noted that the Veterans Claims Assistance Act of 2000 
(herein "VCAA") emphasized the need for VA to obtain 
Federal records.  See 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 
2002). In this case, the file indicates that the veteran made 
a claim for disability benefits from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that we cannot presume what 
is in these records.  Rather, VA must obtain and review these 
records.  The Court has repeatedly held that when VA is on 
notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  To this 
end, in May 2004, the Board directed in its remand that, 
"The RO should obtain a complete copy of the veteran's SSA 
medical records."  

The AMC certainly tried.  The SSA finally responded to the 
fourth request with some decisional documents, but no medical 
records.  The VCAA requires that whenever VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (b)(3) 
(West 2002).  If the VA cannot obtain the records, it must 
specifically notify the veteran in accordance with  
38 U.S.C.A. § 5103A (b)(2) (West 2002).  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.   Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Also, the AMC merely noted in the December 2005 supplemental 
statement of the case that the SSA response consisted of 
award letters.  It did not inform the veteran that the SSA 
medical records were not obtained in the manner required by 
VCAA.  See 38 U.S.C.A. § 5103A (b)(2) (West 2002).  

While the Board regrets the continued delay, the case must 
again be REMANDED for the following action:

1.  The AMC/RO should obtain a complete 
copy of the veteran's SSA medical 
records.  The request should point out 
that the previous response was limited 
to award letters and that VA needs 
copies of the medical records.  

The AMC/RO should continue its attempts 
to obtain the SSA medical records until 
it was reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile, as required by 38 U.S.C.A. 
§ 5103A (b)(3) (West 2002).  

If the SSA medical records are not 
obtained, the AMC/RO must inform the 
veteran that the SSA medical records 
were not obtained in the manner 
required by 38 U.S.C.A. § 5103A (b)(2) 
(West 2002).  

2.  After the SSA records are obtained 
and associated with the claims folder, 
or it is determined that further 
attempts would be futile, the AMC/RO 
should also associate with the claims 
folder copies of the veteran's current 
VA medical records, since June 2005.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


